t c no united_states tax_court richard and mabel kelby petitioners v commissioner of internal revenue respondent docket no 13268-03l filed date ps petitioned this court for review of a notice_of_determination issued under sec_6330 i r c thereafter the case was remanded to r’s appeals_office three times each time a supplemental notice_of_determination was issued on the third remand r conceded that ps’ tax_liability was fully satisfied as of date and the parties agreed that ps’ remaining liabilities would be satisfied by an installment_agreement although the parties have substantially settled this case ps contend that each notice_of_determination must be separately reviewed in light of their personal and financial status at the time the notice was issued held under sec_6330 i r c the court reviews the position taken by r’s appeals_office in the last supplemental notice_of_determination not each notice separately william e taggart jr for petitioners rebecca duewer-grenville for respondent opinion haines judge this collection review case under sec_6330 is before the court on the parties’ cross-motions for entry of decision background the parties have substantially agreed on the elements of a decision to be entered however they dispute certain aspects of the decision the cause of this dispute begins with petitioners’ return petitioners contend that they timely filed their return in respondent disagrees respondent’s transcripts indicate that petitioners were issued a substitute for return in and that respondent filed petitioners’ joint tax_return in and then assessed the balance due on that return petitioners claim that the return filed in was simply a copy of the return they timely filed in and that any assessment based on that return was erroneous the parties agree that petitioners’ return properly reported a tax_liability of 1unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar dollar_figure and a withholding credit of dollar_figure furthermore respondent concedes that petitioners are entitled to a credit of the difference dollar_figure as of date the parties agree therefore that petitioners’ tax_liability is fully satisfied on date respondent issued petitioners a notice_of_federal_tax_lien filing and notice of your right to a hearing with respect to and on date petitioners requested an appeals hearing under sec_6330 petitioners disputed that they owed tax with respect to they also disputed the lien on the grounds that it deprived them of their sole source of emergency funds equity in their home respondent’s appeals_office issued a notice_of_determination on date allowing the collection action to proceed petitioners timely filed a petition with this court on date respondent moved for a remand of the case the case was subsequently remanded to appeals meanwhile the court filed its first opinion in this case kelby v commissioner tcmemo_2005_25 rejecting petitioners’ objection to the court’s retaining jurisdiction over the case for the duration of the 2petitioners did not dispute the liabilities for the other years at issue remand the court also rejected petitioners’ argument that the notice_of_determination should be vacated or invalidated id on date appeals issued a supplemental notice_of_determination denying relief to petitioners on date petitioners filed an amended petition addressing additional issues raised by the supplemental notice on date respondent moved for a second remand to appeals the case was subsequently remanded on date appeals issued a second supplemental notice_of_determination to petitioners on date petitioners filed a second amended petition to address issues raised by the second supplemental notice_of_determination on date respondent again moved to remand the case to appeals at a hearing on the motion for remand on date respondent conceded that petitioners had no unpaid income_tax_liability for on date the court granted respondent’s motion remanding the case to appeals for a third time after this third remand the parties agreed that the liability had been fully satisfied they further agreed on an installment_plan which would allow petitioners to satisfy their and income_tax liabilities on date appeals issued a third supplemental notice_of_determination accepting the installment_plan but denying release of the lien on date petitioners filed their third amended petition although petitioners were not satisfied with the third supplemental notice because of the failure to release the lien they declined to pursue further appeal to this court and reached the basis for a stipulated decision with respondent this case was called from the calendar in san francisco california on date the parties reported to the court that the case had been substantially settled but that the parties could not reach agreement on the wording of the decision document the court instructed the parties that in lieu of an agreement on the wording they should file cross-motions for entry of decision the motions for entry of decision were filed on date on date the parties filed objections to each other’s motions each party submitted a proposed decision document attached to the respective motion respondent’s proposed decision document states pursuant to agreement of the parties in this case it is ordered and decided that the determinations set forth in the notice_of_determination concerning collection action s under sec_6320 and or issued to petitioners on date the supplemental notice_of_determination concerning collection action s under sec_6320 and or issued to petitioners on date the second supplemental notice_of_determination concerning collection action s under sec_6320 and or issued to petitioners on date and the third supplemental notice_of_determination concerning collection action s under sec_6320 and or issued to petitioners on date for petitioners’ income_tax liabilities for the and upon which this case is based are sustained in full except the determinations in the above mentioned notice_of_determination concerning collection action s under sec_6320 and or and supplemental notices of determination concerning collection s with respect to the income_tax_liability are not sustained because the liability has been fully satisfied the issues associated with this taxable_year are therefore moot it is further stipulated that petitioners are entitled to a credit in the amount of dollar_figure made on date and such credit shall be applied to petitioners’ tax_liability for the taxable_year and satisfies their liability for the taxable_year it is further stipulated that petitioners are entitled to further credits in the amount of dollar_figure as of date dollar_figure as of date dollar_figure as of date dollar_figure as of date dollar_figure as of date dollar_figure as of date and dollar_figure as of date that had been applied to the alleged liability of petitioners for their taxable_year these credits shall be applied to petitioners’ outstanding liabilities for the and taxable years it is further stipulated that collection of petitioners’ income_tax liabilities for the and taxable years shall be made in accordance with the terms of the date installment_agreement entered into between the parties pursuant to the provisions of sec_6159 it is hereby stipulated that the court may enter the foregoing decision in this case petitioners’ proposed decision document states pursuant to agreement of the parties it is ordered and decided that the determination set forth in the notice_of_determination concerning collection action s under sec_6320 issued on date relating to petitioners’ date request for a collection_due_process_hearing is not upheld with respect petitioners’ allegedly owed but unpaid income_tax_liability and the supplemental determinations issued with respect to the date notice_of_determination on date on date and on date with respect to the petitioners’ income_tax_liability are not upheld and respondent’s assessment of an income_tax_liability for against petitioners is determined to be void that the notice_of_determination concerning collection action s under sec_6320 issued by respondent on date relating to petitioners’ date request for a collection_due_process_hearing with respect to tax_liabilities of petitioners allegedly owed but unpaid for petitioners’ and tax years is not upheld that the notice_of_determination issued by respondent on date relating to petitioners’ date request for a collection_due_process_hearing with respect to tax_liabilities of petitioners allegedly owed but unpaid for petitioners’ and tax years as supplemented by the supplemental notice_of_determination concerning collection action s under sec_6320 and or issued on date is not upheld that the notice_of_determination issued by respondent on date relating to petitioners’ date request for a collection_due_process_hearing with respect to tax_liabilities of petitioners allegedly owed but unpaid for petitioners’ and tax years as supplemented by the supplemental determination issued on date and as supplemented by the notice_of_determination concerning collection action s under sec_6320 and or issued on date is not upheld that the notice_of_determination issued by respondent on date relating to petitioners’ date request for a collection_due_process_hearing with respect to tax_liabilities of petitioners allegedly owed but unpaid for petitioners’ and tax years as supplemented by the supplemental determinations issued on date and date and by the supplemental notice_of_determination concerning collection action s under sec_6320 and or issued on date is upheld with respect to the agreement of petitioners and respondent regarding the terms and conditions of an installment_payment arrangement for the installment_payment by petitioners of the unpaid income_tax liabilities of petitioners for their and tax years and that petitioners are entitled to credits in the amount of dollar_figure as of date dollar_figure as of date dollar_figure as of date dollar_figure as of date dollar_figure as of date dollar_figure as of date and dollar_figure as of date for amounts that were applied to petitioners’ allegedly owed but unpaid tax_liability for their taxable_year which amounts shall be applied to petitioners’ outstanding income_tax liabilities for petitioners’ and tax years discussion before the commissioner may levy on any property or property right the taxpayer must be provided written notice of the right to request a hearing during the 30-day period before the first levy sec_6330 if the taxpayer requests a hearing an appeals officer of the commissioner must hold the hearing sec_6330 within days of the issuance of the appeals officer’s determination the taxpayer may seek judicial review of the determination sec_6330 where the validity of the underlying tax_liability is properly at issue we review the matter de novo 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however we review the commissioner’s determination for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite this case involves issues related to the underlying tax_liability under sec_6330 and to collection alternatives and the appropriateness of the collection action under sec_6330 the parties have agreed to the material terms of a stipulated decision namely that petitioners owe no tax for and that they will satisfy their remaining liabilities via an installment_agreement however the parties’ proposed decision documents differ in two key respects first petitioners’ decision document seeks to void the assessment of their tax_liability respondent would allow petitioners a credit of the unpaid tax as of date rendering all other issues concerning moot second the parties disagree as to whether with respect to the years at issue other than the original notice_of_determination and the first and second supplemental notices of determination should be sustained petitioners’ tax_liability petitioners contend that the allowance of a credit as of date fully satisfying the liability renders respondent’s assessment of the liability void respondent contends that the allowance of the credit renders all other issues concerning petitioners’ liability moot in a case where the validity of the commissioner’s assessment or the proposed lien or levy is not fairly in dispute and the liability that is the subject of the proposed lien or levy has been fully satisfied we have held that a proceeding under sec_6330 challenging the proposed collection action is moot 126_tc_1 see also gerakios v commissioner tcmemo_2004_203 dismissing the collection review proceeding as moot where the parties agreed that there was no unpaid liability upon which a lien or levy could be based after the taxpayer had paid the liability in full chocallo v commissioner tcmemo_2004_152 dismissing the case as moot where the commissioner acknowledged the tax_liability was improperly assessed and agreed that there was no unpaid tax_liability upon which a levy could be based in each of greene-thapedi gerakios and chocallo the entire case was rendered moot because the liabilities for all tax years at issue were paid in this case the liability related to a single year is no longer at issue respondent still proposes to collect unpaid taxes with respect to other years nevertheless we see no reason to apply a different standard to a single year out of many years at issue when the liability for that single year has been fully satisfied therefore respondent’s proposed wording deciding that the issues related to are moot is entirely appropriate issues related to the other years before the court are not moot whether to sustain the notice_of_determination and the supplemental notices of determination petitioners would have the court include language in the decision document specifically not upholding with respect to the years at issue other than the notice_of_determination the notice_of_determination as supplemented by the first supplemental notice_of_determination and the notice_of_determination as supplemented by the first and second supplemental notices of determination petitioners would then have the court sustain the notice_of_determination as supplemented by the first second and third supplemental notices of determination with respect to the years at issue other than respondent would have the court sustain the notice_of_determination and the supplemental notices of determination in full except with respect to the liability which was fully satisfied 3petitioners’ argument here is substantially different from their argument discussed in kelby v commissioner tcmemo_2005_25 at that time petitioners argued that the notice_of_determination must be vacated because respondent’s appeals_office would lack the authority to make a new decision in the case if the notice was not vacated as evidenced by the resolution of this case petitioners were mistaken petitioners argue that each determination must be separately reviewed with respect to the question of respondent’s abuse_of_discretion petitioners further argue that separate reviews are necessary in cases such as this one where respondent makes several determinations each based on the personal and financial status of the taxpayers at that time respondent argues that each of the supplemental notices of determination supplements the previous notices respondent further argues that independent review of the notice_of_determination and the supplemental notices is contrary to the express provision of sec_6330 that taxpayers are entitled to a single hearing per tax period we agree however respondent’s proposed decision document does not accurately reflect his argument it is well settled that a taxpayer is entitled to a single hearing under sec_6330 with respect to the year to which the unpaid liability relates sec_6330 125_tc_14 therefore when the court remands a case to appeals the further hearing is a supplement to the taxpayer’s original sec_6330 hearing not a new hearing 4contrary to petitioners’ assertion the remand of a case does not necessarily mean that the commissioner abused his discretion we remand a case to appeals when the taxpayer did not have a proper hearing and the new hearing is necessary or will be productive 117_tc_183 lites v commissioner tcmemo_2005_206 day v continued drake v commissioner tcmemo_2006_151 affd 511_f3d_65 1st cir the resulting sec_6330 hearing on remand provides the parties with the opportunity to complete the initial sec_6330 hearing while preserving the taxpayer’s right to receive judicial review of the ultimate administrative determination id emphasis added a corollary to the fact that a taxpayer is entitled to one hearing is that the commissioner’s appeals_office makes a single determination which may or may not be supplemented when a case is remanded to appeals and supplemental determinations are issued the position of the commissioner that we review is the position taken in the last supplemental determination from the fact that the position of the commissioner that we review is the position taken in the determination as supplemented as opposed to each determination separately it follows that we need not consider the commissioner’s position stated in prior notices of determination this emanates not from continued commissioner tcmemo_2004_30 5we also decide today ginsberg v commissioner t c ___ holding that we lack jurisdiction to review a supplemental notice_of_determination when we did not have jurisdiction to review the original notice in this case we had jurisdiction to review the original notice and therefore we have jurisdiction over all supplemental notices although a supplemental notice_of_determination does not provide the court jurisdiction under sec_6330 when we have jurisdiction over the matter we will review the supplemental determination a finding that the commissioner abused his discretion in the original determination as petitioners suggest but rather from the fact that the issuance of the supplemental notice_of_determination would generally make it unnecessary for the court to review the commissioner’s position taken before the determination was supplemented in sapp v commissioner tcmemo_2006_104 the court remanded a sec_6330 case to appeals for further hearing after conducting the hearing appeals issued a supplemental notice_of_determination at trial the taxpayer alleged certain errors with respect to the original notice_of_determination the court found the taxpayer’s allegations of error with respect to the original notice moot because the taxpayer received a supplemental notice similarly in drake v commissioner supra a sec_6330 case was remanded to appeals for further hearing after that hearing a supplemental notice_of_determination was issued the taxpayer contended that the original sec_6330 hearing was not held in good_faith the court held that because the taxpayer received a hearing in good_faith on remand the issue was moot 6we note that the court addressed certain issues with respect to the original notice specifically the taxpayer’s fifth_amendment concerns regarding sec_6330 hearings in general and the taxpayer’s argument that he submitted a viable collection alternative during the original hearing drake v commissioner tcmemo_2006_151 affd 511_f3d_65 1st cir the third supplemental notice_of_determination in this case addresses all relevant issues addressed in the prior notices except the liability specifically the third notice addresses petitioners’ eligibility for collection alternatives and whether the lien was more intrusive than necessary and confirms that all legal and procedural requirements were met the third supplemental notice therefore makes it unnecessary for the court to consider the prior notices for these reasons respondent’s wording that all the notices of determination are sustained with the exception of determinations relating to the liability is improper petitioners’ wording sustaining the notice_of_determination as supplemented by the first second and third supplemental notices with respect to the years at issue other than is proper and will be included in the court’s decision petitioners’ proposed wording specifically not sustaining the prior notices of determination is repetitive and unnecessary the court will enter a decision which states in relevant part ordered and decided that the notice_of_determination concerning collection actions s under sec_6320 issued by respondent on date relating to petitioners’ date request for an appeals hearing as supplemented by the notices of determination issued on date date and date is sustained in full except the determinations in the above mentioned notices of determination with respect to petitioners’ income_tax_liability are not sustained because the liability has been fully satisfied the issues associated with petitioners’ tax_year are therefore moot whether petitioners are entitled to an award of costs the court understands that much of this dispute arises from the requirement in sec_7430 that in order to receive an award of costs taxpayers must prove that they substantially prevailed with respect to the most significant issue or issues presented see sec_7430 the court makes no judgment at this time as to the validity of petitioners’ claim petitioners may file a motion for litigation and administrative costs within days after the service of this opinion see rules a b to reflect the foregoing an appropriate order and decision will be entered
